Citation Nr: 0513152	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had Recognized Guerrilla Service from January 
1945 to July 1945 and service with the Regular Philippine 
Army from July 1945 to June 1946.  He died on October [redacted], 
1996.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claim.  The appellant submitted additional 
evidence for consideration by the RO, and by rating action 
dated in September 2003, the prior denial was continued by 
the RO.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1996.  At the time of his 
death, he was not service connected for any disability.

2.  The immediate cause of the veteran's death was 
cardiorespiratory arrest with the antecedent cause of lung 
cancer.

3.  Cardiorespiratory arrest and lung cancer did not have 
their onset during active service, did not result from 
disease or injury in service, nor did they become manifest to 
a compensable degree within any applicable presumptive 
period.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in July 2002, August 2003, and 
December 2003.  The appellant was told of what was required 
to substantiate her claim for service connection for the 
cause of the veteran's death and of her and VA's respective 
duties, and was asked to submit evidence and/or information 
to the RO.  The appellant's claim was initially adjudicated 
by the RO in September 2002.  The July 2002 letter was 
provided to the appellant prior to initial adjudication of 
her claim.  Evidence received pursuant to the subsequent 
letters to the appellant was also considered by the RO, as 
evidenced by the September 2003 RO rating action and the 
January 2004 Statement of the Case (SOC).  Thus, the 
appellant has been provided with the requisite notice as 
required by section 5103(a).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant service medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, a medical opinion is not required because the 
contemporaneous and credible medical evidence shows that the 
veteran did not have cardiorespiratory disease or lung cancer 
during service.  See also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  On service examination in July 1945 and 
June 1946, his cardiovascular system and lungs, including 
chest x-rays, were normal.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.




Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection for cardiovascular disease and malignant 
tumors may be established based on a legal "presumption" by 
showing that either condition manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran died on October [redacted], 1996.  The immediate cause of 
his death was cardiorespiratory arrest with the antecedent 
cause of lung cancer.  Prior to his death, the veteran was 
not service connected for any disability.

The veteran's service medical records disclose no complaints 
or findings of cardiorespiratory disease or lung cancer.  
Physical examination reports completed in July 1945 and June 
1946 each show that his cardiovascular system and lungs, 
including chest x-ray, were normal.  Blood pressure was in 
July 1945 was 108/70 and in June 1946 was 100/60.

Subsequent to service, hospital treatment records from the 
Philippine General Hospital dated from June 1996 to July 1996 
show that the veteran was treated for symptoms associated 
with squamous cell carcinoma of the lungs.  He underwent a 
middle lung biopsy which was highly suggestive of squamous 
cell carcinoma.

An X-ray report from the Mercado General Hospital dated in 
June 1996 shows a mass density in the lower left lung.

A Certificate of Death dated in October 1996 shows that the 
veteran's immediate cause of his death was cardiorespiratory 
arrest with the antecedent cause of lung cancer.  

A lay statement received from a friend and former member of 
the recognized guerrillas dated in July 2003 reveals that he 
recalled being comrades with the veteran during his period of 
active service.

A Certification from E. D. Castillo, M.D., dated in August 
2003, shows that the veteran had been a patient for a long 
period of time until he died of lung cancer in October 1996.  
He noted that his right thigh and left leg had a scar that 
was caused by fighting Japanese soldiers during World War II.

A private medical record from D. O. Mercado, M.D., dated in 
December 2003, shows that the veteran was allegedly confined 
at the Mercado General Hospital in October 1996 for symptoms 
associated with cerebral melanoma and pulmonary tuberculosis.  
It was noted that his attending physician died in 1999 and 
his medical records had been disposed of.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
veteran's death.  Initially, the veteran was not service 
connected for any disability during his lifetime.  The 
appellant alleges that the veteran's cardiorespiratory 
disease and lung cancer were due to service and that such 
contributed to the veteran's death.  However, the evidence of 
record does not establish that the veteran incurred any such 
disability in service.  

The Board acknowledges Dr. Castillo's August 2003 report 
which refers to scars from wounds incurred in service.  
However, there is no evidence of record that such scars 
contributed to his death.  Further, Dr. Castillo did not 
establish a nexus between the stated lung cancer and the 
veteran's death and service.  Similarly, although Dr. 
Mercado's December 2003 report refers to hospitalization of 
the veteran in 1996 for symptoms associated with cerebral 
melanoma and pulmonary tuberculosis, he does not provide a 
nexus between such conditions, the veteran's death, and 
service.

The Board has also considered the lay statements and those of 
the appellant which suggest a relationship between the 
veteran's death and service, however, as lay persons, these 
opinions are not competent to provide the necessary nexus 
between the veteran's service and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  
There is no competent evidence of record showing that 
cardiovascular disease or lung cancer had their onset during 
active service or within one year thereafter, or were related 
to any in-service disease or injury.  The Board finds that 
entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


